Exhibit 10.1



FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

WASHINGTON DEPARTMENT OF FINANCIAL INSTITUTIONS

OLYMPIA, WASHINGTON



  ) In the Matter of ) STIPULATION AND CONSENT ) TO THE ISSUANCE STERLING
SAVINGS BANK ) OF AN ORDER SPOKANE, WASHINGTON ) TO CEASE AND DESIST ) (INSURED
STATE NONMEMBER BANK) ) FDIC-09-507b   )



         Subject to the acceptance of this Stipulation and Consent to the
Issuance of an Order to Cease and Desist (“Consent Agreement”) by the Federal
Deposit Insurance Corporation (“FDIC”) and the Washington Department of
Financial Institutions (“WDFI”), it is hereby stipulated and agreed by and
between a representative of the Legal Division of FDIC, a representative of the
WDFI, and Sterling Savings Bank, Spokane, Washington (“Bank”), as follows:

         1.        The Bank has been advised of its right to receive a Notice of
Charges and of Hearing (“Notice”) detailing the unsafe or unsound banking
practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a public hearing on the alleged
charges under section 8(b)(1) of the Federal Deposit Insurance Act (“Act”), 12
U.S.C. § 1818(b)(1), and Revised Code of Washington, Anno. § 30.04.450 (“RCW”),
and has waived those rights.

         2.        The Bank, solely for the purpose of this proceeding and
without admitting or denying any of the alleged charges of unsafe or unsound
banking practices and any violations of law and/or regulations, hereby consents
and agrees to the issuance of an Order to Cease and Desist (“Order”) by the FDIC
and the WDFI.  The Bank further stipulates and agrees that such Order will be
deemed to be an order which has become final under the Act and the RCW, and that
said Order shall become effective upon its issuance by the FDIC and the WDFI,
and fully enforceable by the FDIC and the WDFI pursuant to the provisions of the
Act and the RCW.



--------------------------------------------------------------------------------





-2-



         3.        In the event the FDIC and the WDFI accept the Consent
Agreement and issue the Order, it is agreed that no action to enforce said Order
in the United States District Court will be taken by the FDIC, and no action to
enforce said Order in State Superior Court will be taken by the WDFI, unless the
Bank or any institution-affiliated party, as such term is defined in section
3(u) of the Act, 12 U.S.C. § 1813(u), has violated or is about to violate any
provision of the Order.

         4.        The Bank hereby waives:

                   (a)       The receipt of a Notice;

                   (b)       All defenses in this proceeding;

                   (c)       A public hearing for the purpose of taking evidence
on such alleged charges;

                   (d)       The filing of Proposed Findings of Fact and
Conclusions of Law;

                   (e)       A recommended decision of an Administrative Law
Judge; and

                   (f)       Exceptions and briefs with respect to such
recommended decision.

Dated: October 9, 2009

FEDERAL DEPOSIT INSURANCE   STERLING SAVINGS BANK CORPORATION, LEGAL DIVISION
SPOKANE, WASHINGTON BY: BY:     /s/ Lorraine Y. Sumulong /s/ Creigh H. Agnew
Lorraine Y. Sumulong Creigh H. Agnew Senior Regional Attorney



--------------------------------------------------------------------------------





-3-



WASHINGTON DEPARTMENT OF   FINANCIAL INSTITUTIONS BY:     /s/ Brad Williamson
/s/ Ned M. Barnes Brad Williamson Ned M. Barnes Director of Banks   /s/ Rodney
W. Barnett Rodney W. Barnett     /s/ Thomas H. Boone Thomas H. Boone     /s/
Harold B. Gilkey Harold B. Gilkey     /s/ Kermit K. Houser Kermit K. Houser    
/s/ Marcus Lampros Marcus Lampros     /s/ Dianne E. Spires Dianne E. Spires    
/s/ Heidi B. Stanley Heidi B. Stanley     /s/ William J. Wigglesworth William J.
Wigglesworth    

 

Comprising the Board of Directors of

Sterling Savings Bank, Spokane, Washington

